Citation Nr: 0843190	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including as secondary to the veteran's service-
connected left knee disorder.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for systemic lupus 
erythematous (SLE), including as due to exposure to Agent 
Orange in service.  

4.  Entitlement to service connection for melanoma.  

5.  Entitlement to service connection for low back disorders.  

6.  Entitlement to service connection for renal failure, 
status post kidney transplant, including as due to exposure 
to Agent Orange in service.  

7.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.   

8.  Entitlement to an increased evaluation for left knee 
disorder, rated as 20 percent disabling.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This appeal arises from February 2002, April 2005, August 
2007 and October 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran submitted a notice of disagreement with the 
February 2002 rating decision.  On his March 2003 VA Form 9 
he checked that he was appealing all the issues listed on the 
statement of the case then typed in that his appealed was 
limited to issues number two and six in the statement of the 
case.  The RO requested clarification in October 2003.  The 
veteran responded in November 2003 that he was appealing the 
issues of service connection for a right knee injury, 
sinusitis, SLE and melanoma.  

In April 2005, the veteran submitted his notice of 
disagreement with the denial of service connection for renal 
failure in an April 2005 rating decision.  He submitted his 
substantive appeal in February 2006.  

The RO in an August 2007 rating decision, denied service 
connection for degenerative joint disease of the lumbar 
spine, and an increased rating for PTSD, and TDIU.  The 
veteran submitted his notice of disagreement with that rating 
decision in August 2007.  A statement of the case was issued 
in January 2008, and in February 2008, a VA Form 9 was 
submitted on which the veteran indicated he wished to appeal 
all issues listed in any statement of the case, or 
supplemental statement of the case he had been sent.  

In October 2007, the RO granted a temporary total rating for 
the left knee based on a period of convalescence and assigned 
a 20 percent rating from September 1, 2007.  The veteran did 
not submit a notice of disagreement with the October 2007 
rating decision, yet October 2007 and January 2008 
supplemental statements of the case included the issue of an 
increased rating of the left knee.  On a VA Form 9 submitted 
in February 2008, however, the veteran expressed his desire 
to appeal the rating assigned for the left knee.  A properly 
perfected an appeal follows a specific sequence.  After the 
decision is made and disagreement with the decision is 
expressed, the veteran is then issued a statement of case.  
Thereafter, he perfects the appeal by submission of a timely 
substantive appeal.  Here, the veteran's VA Form 9 may be 
construed as the veteran's disagreement with the evaluation 
of his left knee.  He must now be issued a statement of the 
case as to this issue.  See Manlincon v. West, 12 Vet App. 
238 (1999).  

The issues of service connection for sinusitis, SLE, renal 
failure, a low back disorder; an increased rating for the 
service connected left knee disorder; and TDIU are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been granted for a left knee 
disorder.  

2.  The claims folder includes a current diagnosis of 
degenerative arthritis and instability of the right knee.  

3.  The veteran's private orthopedist has stated that the 
veteran's service-connected left knee disorder played a 
significant role in development of his right knee disorder.  

4.  Melanoma was diagnosed in December 1999.  

5.  The National Academy of Sciences (NAS) has not found an 
association between exposure to herbicides and melanoma.  

6.  The veteran's service connected PTSD produces symptoms of 
panic attacks once a month, sleep disturbance and depressed 
mood resulting in only occasional decreases in efficiency.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is proximately due to 
or the result of his service connected left knee disorder.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. §§ 3.303, 3.310 
(2008).  

2.  The criteria for service connection for melanoma have not 
been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The notice should be 
provided to a claimant before the initial RO decision on a 
claim.  

By letters dated in August and October 2003, May and July and 
September 2004, June and September 2005, May and July and 
December 2006, and November 2007, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

As to the claim for an increased rating, the record reflects 
the veteran's awareness of the criteria for rating impairment 
due to PTSD.  It is observed this was provided to him in the 
rating decision and statement of the case, and since he 
submitted statements from prospective employers as to the 
impact of his PTSD on employment, it may be inferred he 
understands the mechanism by which the benefit sought may be 
granted.  Given this, the notice errors may be considered 
harmless.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder. 38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection for Right Knee Disorder

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2008).  

Service medical records do not include any references to 
treatment or complaints of a right knee disorder.  The 
veteran did injury his left knee when jumping from a 
helicopter in service spraining his left knee.  In service 
the veteran was treated for laxity of the left knee with a 
positive McMurray's sign.  X-rays of both knees in service 
were normal.  The veteran did however complain of giving way 
of the left knee.  

November 1988 private records noted the veteran had chronic 
problems with the left knee popping and catching.  It was 
noted he probably had medial meniscus damage.  

A June 2001 letter from the veteran's private physician 
Sathyan V. Iyer, MD., reads in part as follows:

(The veteran) is a patient of mine who 
complains of periodic left knee problem, 
with swelling and instability.  Also, he 
has instability and discomfort of the 
right knee.  Review of his medical record 
indicates he has had problems with this 
particular knee as far back as 1967 while 
he was in the service. . . . 

My current impression is that he might 
have a degenerative joint disease of the 
left knee with ligamentous laxity.  
Because of the left knee problem he tends 
to overuse the right knee and may be 
developing a secondary problem with the 
right knee joint.  

July 2002 private medical records include diagnosis of right 
knee degenerative arthritis.  

In February 2005, a private physician noted the veteran had a 
problem with the left knee which was not strong enough and 
because of the creaking in the knee, the veteran had fallen 
down four or five times.  

An April 2005 letter from the veteran's private orthopedist, 
Danny R. Sparks, MD., reads in part as follows:

(The veteran) was seen by me for 
complaints of bilateral knee pain.  X-ray 
evaluation indicates the patient to have 
degenerative joint disease and probable 
meniscal tear.  His right knee X-ray 
indicates significant degenerative joint 
disease at the patellafemoral joint.  It 
is possible that his right knee 
degeneration results from favoring his 
left leg secondary to pain in that knee.  

A VA physician examined the veteran in March 2007 and stated 
that in his opinion it was less likely than not that the 
right knee condition was caused or a result of his service 
connected left knee condition.  

In a second letter in September 2007, Dr. Sparks, the private 
orthopedist, wrote, in part as follows:

(The veteran) has a long history of 
dysfunctional knee pain and instability. 
. . . His initial injury involved his 
left knee which over the years has become 
increasingly painful limiting his 
activities and shifting functional loads 
to the right knee.  (The veteran's ) 
right knee is now a significant problem 
both from a painful and functional stand 
point.  

I have recently evaluated (the veteran) 
and find that he has bilateral 
degenerative arthritis and anterior 
instability. . . .  I do believe that the 
injury to his left knee contributed 
significantly to the current condition of 
his right knee.  

The veteran had surgery on both knees in July 2007.  

The evidence includes a current diagnosis of a right knee 
disorder.  Two of the veteran's physicians have stated there 
is a possibility that the veteran's left knee disorder played 
a role in the development of the right knee disorder.  The 
Board has placed great weight on the opinion of the veteran's 
private orthopedist who noted that the left knee disorder had 
resulted in a shift from the use of the left knee to the 
right which he felt was significant.  The VA physician did 
not offer any reasons for his opinion that they were 
unrelated.  Both the private physicians were clearly familiar 
with and had reviewed the medical record including the 
service medical records.  

The evidence supports the grant of service connection for a 
right knee disorder.  38 C.F.R. § 3.310 (2008).  

Service Connection for Melanoma

Private medical records reveal that in December 1999 the 
veteran had a mole removed.  Malignant melanoma was 
diagnosed.  

In March 2001 the veteran's private physician wrote that the 
veteran had a wide excision of melanoma from his left arm in 
January 2000 and that dioxin was an etiological possibility.  

While the veteran states he had brown spots in service, 
service medical records only note that he had warts removed.  
The first evidence of skin cancer or melanoma is the December 
1999 biopsy report.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

There is no basis in the record for granting service 
connection for melanoma on the basis that it first appeared 
in service or during the initial post service year.  The 
veteran has asserted in the alternative that his melanoma is 
related to exposure to Agent Orange in service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e)(2008).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shell be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2008).  

The veteran's service records clearly indicate he served in 
the Republic of Vietnam during the requisite period.  He is 
presumed to have been exposed to Agent Orange in service.  

Service connection based on exposure to Agent Orange may be 
granted based on the presumptive regulations above or on 
competent medical evidence that provides a nexus between the 
exposure in service and the currently diagnosed disorder.  
See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In this 
instance melanoma is not one of the disorders listed in the 
regulation for which presumptive service connection is 
provided.  

The veteran has submitted a statement from his physician to 
the effect that it is possible melanoma is etiologically 
related to exposure to dioxin.  

The National Academy of Sciences (NAS) has undertaken a 
review of all the available scientific evidence concerning 
the association between the exposure to herbicides and 
diseases suspected to be associated with such exposure.  
Based on their reports VA is required to give notice when it 
is determined that presumptive service connection is not 
warranted for health disorders.  The Secretary of the 
Department of Veterans Affairs (VA) has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Moreover, the Secretary has issued 
notices in which it was determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma and squamous cell 
carcinoma.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 57,586-57,589 (1996); 64 Fed. Reg. 59,232-59,243 (1999); 
Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395-
01 (2007).  

The Board finds the NAS review of the scientific evidence of 
more weight and probative value than the opinion of the 
veteran's private physician, (which opinion was expressed in 
a single sentence).  The physician did not provide any basis 
for his conclusion or refer to any medical literature which 
supported his opinion.  It addition he stated is was merely 
"possible" melanoma was etiologically related to Dioxin.   

Therefore, the preponderance of the evidence is against the 
claim for service connection for melanoma. 

Increased Rating for PTSD

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The veteran's PTSD is rated under Diagnostic Code 9411.  

A 30 percent rating is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as : depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 6411 (2008).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2008).  

In February 2002, the veteran told a VA psychologist who was 
evaluating him to determine if he had PTSD, that he had 
frequent intrusive thoughts and recollections of his combat 
experiences in Vietnam.  At least two to three times per week 
he thought about the Vietnamese.  He had nightmares two to 
three times per month.  He had flashbacks and the sound of 
helicopters or the sound of gunfire made him think about 
Vietnam.  He had stopped going hunting since when a gun went 
off he would hit the ground.  He was only able to get close 
to his family.  He avoided things that reminded him of 
Vietnam, and he was hypervigilant, felt depressed and had 
survivor guilt.  Mild PTSD was diagnosed.  A global 
assessment of functioning score of 65 was assigned.  

The veteran told VA medical providers he was not interested 
in treatment for PTSD since his medical problems required so 
much time and attention.  

Subsequently, the veteran sought treatment for sleep 
disturbance and depression at the VA outpatient treatment 
clinic.  January 2005 VA mental hygiene progress notes reveal 
the veteran had to leave a shopping mall because it was too 
crowded and he was having panic attack.  He was not sleeping 
well.  He woke up six or seven times a night, although he was 
able to get back to sleep.  Mental status examination 
revealed he was casually dressed and groomed.  His speech was 
clear, coherent and appropriate.  His mood was dysphoric.  
His short term memory was intact.  His insight and judgment 
were intact.  The diagnoses included PTSD, a mood disorder 
secondary to general medical condition, and major depressive 
disorder.  A GAF of 56 was assigned.  

A VA examination in April 2006 noted the veteran had been 
treated for the last year and a half at the Gadsden VA 
outpatient treatment center.  He had symptoms of depression 
that lasted only three to four days.  He had nightmares 4 
times per week.  Flashbacks two to three times per day, which 
were primarily triggered by loud noise or helicopters.  He 
felt detached from others and had difficulty with 
irritability, insomnia.  He also had difficulty with 
concentration, hypervigilance and a hyper startle response.  
He was alert and oriented.  His speech was within normal 
limits with some decrease in volume and rate when he spoke 
about Vietnam.  His affect was congruent although he was 
primarily euthymic.  He appeared logical and goal directed.  
His insight and judgment were fair.  A GAF of 60 was 
assigned.  The examiner noted that the bulk of the veteran's 
difficulties were related to his lupus.  It was also noted 
that the immunosuppressive agents taken to control his SLE 
could result in some depression.  

In November 2006, the veteran reported having panic attacks 
about once per month.  

January 2007 VA outpatient treatment records again included a 
diagnosis of mood disorder secondary to general medical 
condition.  The veteran's speech was clear, coherent and 
appropriate.  He was anxious and dysphoric.  Cognitively, he 
was alert and oriented times three.  

The veteran submitted two letters from prospective employers 
who stated they could not employ him due to his PTSD, and due 
to his physical impairment.  

The veteran's symptoms of PTSD are almost precisely those set 
out for a 30 percent rating in the criteria.  He is 
depressed, anxious, has panic attacks and chronic sleep 
impairment.  He does not demonstrate flattened affect.  His 
speech patterns are normal.  His panic attacks do not occur 
more than once per week, in fact they were noted to be about 
once per month.  There is no evidence of impaired judgment.  
In other words he does not demonstrate the symptoms listed 
for a 50 percent rating.  While the veteran and his wife have 
been experiencing some marital problems they have been 
married since 1969.  The veteran maintains relationships with 
his children and other family members.  He has been retired 
from Goodyear for many years due to his SLE.  

The GAF's assigned range from 55 to 65.  A GAF is a global 
assessment of functioning scale reflecting psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  A 55 to 60 indicates 
moderate difficulty in social and occupational functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard 
v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's, Diagnostic and Statistical Manual 
for Mental Disorders (4th ed.), p. 32.  

The preponderance of the evidence is against the claim for an 
increased rating for PTSD.  

In addition, in Thun v. Peake, 22 Vet. App. 111 (2008), the 
Board was instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
As is noted above the veteran's symptoms of PTSD are almost 
identical to those set out for a 30 percent rating.  In 
addition, the veteran has been retired due to his SLE for 
many years.  Referral for consideration of an extraschedular 
rating is not appropriate.  

ORDER

Service connection for a right knee disorder is granted.  

Service connection for melanoma is denied.  

An increased rating for PTSD is denied.  


REMAND

Service medical records include the veteran checking he had a 
history of sinusitis at service separation.  Current private 
medical records include diagnosis of acute and chronic 
sinusitis but also note his symptoms have be attributed to 
allergic rhinitis.  The veteran asserts he has had these 
symptoms since service.  

Also of record are the veteran's records of treatment for SLE 
which indicate it was first diagnosed in 1980 or 1981.  While 
there no indication that the veteran's symptoms started it 
service, he asserts that they are related to exposure to 
Agent Orange.  He has submitted opinions from medical 
providers to that effect.  In addition, private records 
include notations of "end stage renal disease SLE (Agent 
Orange)."  

There are also current diagnoses and treatment records for a 
low back disorder and two records of back surgeries.  The 
veteran's service medical records document that he jumped 
from helicopters in training and in combat.  The veteran 
relates his low back disorder to his military service.  

Given the foregoing, the veteran should be afforded VA 
examinations and medical opinions obtained as to the etiology 
of his sinusitis, SLE, and back disability.  

As noted in the Introduction to the above decision, the 
veteran has submitted a timely notice of disagreement to the 
RO's decision denying a increased rating for his service 
connected left knee disorder.  Accordingly, the Board must 
remand this claim for issuance of a statement of the case on 
such issue, and to give the veteran an opportunity to perfect 
an appeal by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the appeal 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to increased ratings 
claims and outlined the information which must be included 
notices to veteran's filing a claim for increased rating.  To 
ensure that the veteran has been provided notice as defined 
by Vazquez-Flores the veteran should be issued notice of the 
decision and its holding.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is inextricably intertwined with the issues of 
service connection and increased ratings to be remanded.  For 
that reason the claim must also be remanded.  Smith v. Gober, 
236 F. 3d. 1370, 1372 (Fed. Cir. 2001).  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  Along with notice consistent with the 
Court's holding in Vazquez-Flores, the 
appellant should be provided a statement 
of the case addressing the issue of an 
increased rating for the left knee.  An 
appropriate period of time should be 
allowed for response, and the veteran 
advised that if he wishes the Board to 
consider this matter, he must submit a 
timely substantive appeal.    

2.  The veteran should be afforded a VA 
ear, nose and throat examination.   The 
claims folder should be made available to 
the examiner for review before the 
examination.  Noting the veteran's report 
of a history of sinusitis at service 
separation, the examiner is asked to 
determine whether the veteran has chronic 
sinusitis or allergic rhinitis, and if 
so, whether it is at least as likely as 
not (50 percent probability) either 
disorder began in service?  

3.  The veteran should be afforded a VA 
examination by an individual with 
expertise in autoimmune disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
address whether it is at least as likely 
as not (50 percent probability) that the 
veterans SLE is causally related to 
exposure to Agent Orange in service; and 
whether it is at least as likely as not 
(50 percent probability) that the 
veteran's renal disease, status post 
kidney transplant is causally related to 
exposure to Agent Orange in service?  In 
rendering the opinions the examiner is 
asked to include pertinent reference to 
the published conclusions of the National 
Academy of Sciences' Institute of 
Medicine and highlight any agreement or 
disagreements had therewith.  

4.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examine is asked to 
indicate whether it is at least as likely 
as not (50 percent probability) that any 
low back disorder is related to military 
service, including the veteran's 
descriptions of exiting from helicopters?  

5.  If the benefit sought on appeal 
remains denied, including the claim for 
TDIU benefits, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


